                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                              2:18-cr-99 (1)
                                     Judge Marbley
Dion Roosvelt McClendon

                                ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 77) that the
defendant’s guilty plea be accepted.        The Court accepts the
defendant’s plea of guilty to Counts 1, 6, 9, and 11 of the
Superseding Indictment, and he is hereby adjudged guilty on this
count.    The Court will defer the decision of whether to accept the
plea agreement until the sentencing hearing.


Date: April 25, 2019             s\Algenon L. Marbley
                              Algenon L. Marbley
                              United States District Judge
